Citation Nr: 0900594	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for glaucoma, including as 
secondary to the service-connected diabetes mellitus, type 2. 


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 until June 
1970, including a tour of duty in the Republic of Vietnam 
from June 1969 until June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

During the November 2008 Board hearing the veteran generally 
asserted he had vision problems that are related to the 
service-connected diabetes.  In this regard, the record 
reflects the veteran also has a diagnosis of hypertensive 
retinopathy.  Given the veteran's testimony, the Board finds 
the veteran has raised a claim for service connection for 
hypertensive retinopathy.  This claim has not been 
adjudicated and is REFERRED to the RO for appropriate action.


FINDING OF FACT

The medical evidence shows that the veteran's glaucoma was 
not present in service or until many years thereafter and is 
not related to service or to an incident of service origin, 
including his service-connected diabetes mellitus and his 
exposure to herbicides such as Agent Orange.


CONCLUSION OF LAW

The criteria for a grant of service connection for glaucoma, 
including as secondary to the service-connected diabetes 
mellitus, type 2 have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in October 2005, June 2006 and 
December 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records in support of his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran advised the RO in August 2008 that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The veteran seeks service connection for glaucoma, including 
as secondary to exposure to herbicidal agents and the 
service-connected diabetes mellitus.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c).  In the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia and hyperopia, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by a superimposed disease or injury. See Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

The veteran's Form DD 214 confirms service in Vietnam from 
June 1969 until June 1970.  Although the veteran has the 
requisite service in Vietnam and is presumed exposed to 
herbicides, service connection is denied on a presumptive 
basis because glaucoma is not recognized as a presumptive 
disease and the medical evidence does not otherwise reflect 
that the glaucoma began as a result of exposure to Agent 
Orange.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

The veteran has a current disability of glaucoma as 
illustrated by the June 2008 VA examination.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnoses of glaucoma.  In fact, the 
June 1970 separation examination noted no significant defects 
or diagnoses of the eyes and reflected vision of 20/20 
bilaterally. 

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

None of the medical records relate the veteran's glaucoma to 
any event or incident during service.  For example, the 
veteran submitted a January 2007 statement or R.H., O.D.  
While this statement reflected the veteran was a glaucoma 
suspect and should continue medication, the physician did not 
provide an opinion as to the etiology of the condition.  

The veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file, considered the veteran's 
complaints and examined the veteran.  Significantly, the 
veteran denied any trauma to his eyes, but the record 
reflected a traumatic annular recession of both eye.  The 
examiner indicated that the veteran had glaucoma, etiology 
unclear, though most likely a diagnosis of primary open angle 
glaucoma.  The concern for traumatic glaucoma stemmed from 
the signs of trauma to both eyes in the form of corneal scars 
and areas on gonioscopy that may indicate angle recession.  
However, the examiner explained these signs were fairly 
nonspecific and the etiology was most likely primary open 
angle glaucoma given the risk factor of age and African-
American heritage.  Additionally, the examiner explained 
traumatic glaucoma usually did not affect both eyes and was 
fairly asymmetric; however the veteran displayed signs in 
both eyes.  

In sum, the only opinion concerning the etiology of the 
glaucoma indicated it was most likely related to the 
veteran's age and heritage.  Given the evidence above, to 
find the glaucoma is related to service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

Nor is there any evidence of continuity of symptomatology.  
In fact, the first post-service indication of glaucoma is an 
August 2005 VA outpatient treatment record, nearly 35 years 
after the veteran's separation from service.  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

The veteran, however, contends the glaucoma is related to his 
service-connected diabetes mellitus.  Specifically, during 
the November 2008 Board hearing, the veteran explained that 
prior to his diagnosis of diabetes mellitus he had 20/20 
vision.  He indicated that he had no family history of 
glaucoma and felt that the diabetes caused his glaucoma.  The 
law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

In this regard, the veteran has a current disability and a 
service-connected disability of diabetes mellitus.  What is 
missing is competent medical evidence of a nexus.  The 
veteran was afforded a VA examination in June 2008 to 
specifically address whether or not there was a relationship 
between any diagnosed glaucoma and the diabetes mellitus.  
After reviewing the record and examining the veteran, the 
examiner concluded the glaucoma was not related to the 
underlying diabetes.  

In sum, the only evidence that the glaucoma is related to 
service or the service-connected diabetes mellitus is the 
veteran's own testimony.  Although the Board does not doubt 
the veteran's belief that his conditions were caused by his 
service, the veteran is not a medical professional competent 
to render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for glaucoma is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


